Citation Nr: 9905180	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-29 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased evaluation for service-
connected arthralgia of the right shoulder, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected arthritis of the right ankle, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased evaluation for service-
connected arthritis of the right knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to July 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim of 
entitlement to service connection for a cervical spine 
disability as not well grounded, and rated his service-
connected multiple joint arthritis, in pertinent part, as 
follows: Arthritic changes of the right knee, evaluated as 10 
percent disabling; arthritic changes of the right ankle, 
rated zero percent; and a bilateral shoulder disability, with 
each shoulder evaluated as zero percent.  The veteran filed a 
timely notice of disagreement and substantive appeal as to 
all these issues.  In August 1997, the RO issued decisions 
which inter alia increased the veteran's evaluation for his 
arthritis of the right ankle to 10 percent, and increased the 
evaluation for his right shoulder arthralgia to 10 percent 
(the left shoulder was increased to 20 percent), both 
effective from November 30, 1992 (date of receipt of claim).  
However, since these increases did not constitute a full 
grant of the benefit sought, the increased rating issues 
remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In a letter received in July 1998, the veteran 
stated that he wished to withdraw his claim of entitlement to 
an increased rating for his left shoulder disability, and 
this claim is therefore not before the Board at this time.  
See 38 C.F.R. § 20.204(c) (1998).

In a letter received by the RO in August 1998, the veteran 
raised the issue of entitlement to a total disability 
evaluation on the basis of individual unemployability.  The 
veteran also raised the issue of entitlement to service 
connection for unspecified disabilities as secondary to one 
or more unspecified service-connected disabilities.  These 
issues have not been adjudicated by the agency of original 
jurisdiction and are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim file contains no competent medical evidence of 
a nexus between a current cervical spine disorder and an 
inservice injury or disease sustained by the veteran.

3.  The veteran's right shoulder arthralgia is manifested by 
a limitation of motion of the right arm to shoulder level, 
accompanied by pain.

4.  The veteran's arthritis of the right ankle is manifested 
by an overall moderate limitation of motion when considering 
the additional functional impairment with pain on use.  

5.  The veteran's service-connected arthritis of the right 
knee is manifested by secondary arthritic changes shown by X-
ray with normal extension and limitation of flexion of to 90 
degrees; there is no secondary instability or recurrent 
subluxation.


CONCLUSIONS OF LAW

1.  The claim for service connection for a cervical spine 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a rating of 20 percent for right 
shoulder arthralgia have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (1998).
3.  The criteria for a rating in excess of 10 percent for 
arthritis of the right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4,40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (1998).
 
4.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for arthritis 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Veterans 
Appeals' case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

The threshold question which must be answered as to this 
issue is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

The veteran served on active duty from April 1955 to July 
1975.  His service medical records show that he was involved 
in an automobile accident in September 1965 which involved a 
"minor whiplash type injury."  X-rays reportedly showed 
some straightening of the cervical spine.  The veteran was 
involved in another automobile accident one year later, in 
September 1966.  He apparently sustained a blow to his chin 
which resulted in a laceration as well as contusions and 
abrasions to his head and loss of one tooth.  There was no 
indication of symptoms involving the cervical spine or neck.  
The veteran was treated for neck pain in May 1967 after he 
woke up with a sharp shooting pain that started behind his 
left ear.  The impression was possible neuritis of post-
auricular nerve secondary to possible impingement of the 
nerve.  The claims file includes seven annual flight physical 
examination reports, dated between 1967 and 1973, which are 
silent as to complaints, treatment or a diagnosis involving 
the cervical spine or neck.  The retirement examination 
report, dated in March 1975, indicates that, although the 
veteran complained of residual neck pain from his 1965 
automobile accident, there were no pertinent abnormal 
objective findings.

A VA X-ray report, dated in November 1975, contains a 
notation that the veteran's cervical spine had no fractures 
or narrowing, that there was "minimal anterior spurring in 
the post vertebral body," and that the odontoid process was 
intact.

Records from Ivan F. Caudill, D.O., dated in April 1990, show 
that the veteran complained of neck pain. 

A VA MRI report for the spine, dated in December 1991, shows 
findings of a posterior bulging C5-6 disc and moderate 
degenerative spur formation/spondylosis at that level.  A VA 
examination report, dated in October 1994, contains a 
diagnosis of cervical spine spondylosis with minimal 
narrowing of C5-6.

A letter from Dr. Caudill, dated in July 1996, states that 
the veteran has spurring and disc protrusions at C5-6 which 
cause limitation of motion and discomfort on use.

The service medical records show that the veteran had acute 
episodes of neck pain that apparently resolved with 
treatment, as evidenced by lack of records of treatment for 
neck pain between his last inservice treatment for neck pain 
in May 1967 and his separation from service in July 1975 
(approximately eight years).  Also, while the veteran gave a 
history of neck pain at the time of his separation from 
service, the clinical examination at that time was negative 
for any pertinent abnormal findings.  Thus, a chronic 
condition is not shown in service.  38 C.F.R. § 3.303(b).  In 
addition, although some minimal anterior spurring in the 
cervical vertebrae was noted on X-ray in November 1975, there 
are no records of complaints, treatment or a diagnosis 
involving the cervical spine for the year following the 
veteran's separation from service which would support a 
conclusion that arthritis of the cervical spine became 
manifest to a compensable degree within a year of separation 
from active duty service.  See 38 C.F.R. §§ 3.307, 3.309.  
Finally, the first post-service report showing complaints of 
neck pain are dated in 1990, approximately 15 years after 
separation from service, and the claims file does not contain 
a competent opinion showing that there is a nexus between a 
current cervical spine disability and his service.  See Epps, 
supra.  As such, the claim for a cervical spine disability 
must be denied as not well grounded.

The Board has considered the veteran's statements submitted 
in support of his argument that he has a cervical spine 
disability as a result of his service.  However, while the 
veteran's statements represent evidence of continuity of 
symptomatology, without more his statements are not competent 
evidence that relates any current cervical spine disorder to 
service.  Savage, supra.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for a cervical spine disability must 
be denied as not well grounded. 

As the foregoing explains the need for competent medical 
evidence linking a current cervical spine disability to the 
veteran's active duty service, the Board views its discussion 
as sufficient to inform the veteran of the elements necessary 
to complete his application for service connection for a 
cervical spine disorder.  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


II.  Increased Ratings

As an initial matter, the Board finds that the veteran's 
claims for increased evaluations for his service-connected 
right shoulder arthralgia, arthritis of the right ankle and 
arthritis of the right knee are well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran is seeking 
an increased rating, an assertion of an increase in severity 
is sufficient to render the increased rating claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Moreover, 
after reviewing the evidence of record, the Board finds that 
this evidence allows for a proper review of the veteran's 
claims and that no useful purpose would be served by 
remanding the veteran's claims for further development. 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A.  Arthralgia of the Right Shoulder

The appellant's right shoulder disability is presently 
described for rating purposes as "arthralgia," which the 
Court defined as "pain in a joint," see DeLuca v. Brown, 6 
Vet. App. 321, 322 (1993) (citing Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1988)).  The Board has 
evaluated it, by analogy, to bursitis under Diagnostic Code 
(DC) 5019, as there is no separate diagnostic code for 
arthralgia in VA's Schedule for Rating Disabilities.  See 38 
C.F.R. § 4.20 (1998) (when an unlisted disease, injury, or 
residual condition is encountered, it is permissible to rate 
the disability under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).  
Under 38 C.F.R. § 4.71a, DC 5019, bursitis is to be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a.  Under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under DC 5201, a 20 percent 
evaluation is warranted when the motion of the major arm is 
limited to shoulder level.  A 30 percent evaluation is 
warranted when such motion is limited to midway between the 
side and shoulder level.

In this case, the evidence includes a VA outpatient record, 
dated in April 1996, that is remarkable for an assessment of 
bilateral rotator cuff tendonitis. 

A letter from Ivan Caudill, D.O., dated in July 1996, states 
that the veteran has pain on use of his shoulders, and that 
an MRI revealed a rotator cuff tear and impingement.  
 
A letter from James E. Bakeman, M.D., dated in February 1997, 
states that the veteran has an MRI diagnosis of rotator cuff 
tear of the right shoulder.

A VA X-ray report, dated in January 1996, shows that 
degenerative changes were noted in the acromioclavicular 
joints, bilaterally, and that the shoulders were otherwise 
normal.

The veteran's most recent VA examination report, dated in 
December 1997, shows that the veteran complained of shoulder 
pain that was aggravated with overhead activities.  On 
examination, the right shoulder had "good moderate 
strength."  The right shoulder had forward flexion to 120 
degrees and abduction to 90 degrees, with pain in both 
instances.  No weakness was noted.  Internal rotation was to 
86 degrees, and external rotation was to 85 degrees.  X-rays 
revealed minimal degenerative joint disease.  The relevant 
diagnosis was right shoulder bursitis since 1972, minimal 
degenerative joint disease aggravated with overhead activity, 
and chronically symptomatic rotator cuff tear.  The examiner 
noted that there was a moderate functional loss in the right 
shoulder secondary to pain.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.

On his most recent VA examination the veteran's right arm is 
shown to have forward flexion to 120 degrees and abduction to 
90 degrees.  The veteran therefore has demonstrated that the 
motion of his right arm is limited to shoulder level, and the 
Board finds that an evaluation of 20 percent is warranted.  
The next higher evaluation under DC 5201, a rating of 30 
percent, is not warranted as the evidence does not show that 
the motion of his right arm is limited to midway between the 
side and shoulder level.  In view of the all of the 
foregoing, the Board finds that the overall symptomatology 
more nearly approximates the criteria for a finding of a 20 
percent evaluation under 38 C.F.R. § 4.71a, DC 5201.  
Accordingly, the Board must conclude that an evaluation of 20 
percent is warranted for the veteran's arthralgia of the 
right shoulder, and to this extent, his appeal for an 
increased rating is granted.  

In reaching this determination, the Board has considered the 
functional impairment which can be attributed to pain and 
weakness.  See generally DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 see also VAGCOPPREC 9-98 
(Aug. 14, 1998).  In this case, a rating in excess of 20 
percent is not warranted on the basis of additional 
functional loss due to pain and weakness.  While the 
veteran's reports of pain and weakness have been considered, 
his most recent examination report shows the degree of 
limitation of motion of the right shoulder falls far short of 
what is required for a rating in excess of 20 percent.  
Despite the complaints of pain, the most recent examination 
report shows that the veteran's right shoulder had "good 
moderate strength" and no weakness was noted.  The Board 
therefore finds that the record does not show that the 
veteran's functional loss due to his right shoulder 
arthralgia impairs him to such a degree that he has the 
equivalent of a limitation of motion of his right arm to 
midway between the side and shoulder level, as required for a 
rating in excess of 20 percent under DC 5201.

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Specifically, since 
there is no medical evidence of ankylosis of scapulohumeral 
articulation, or a malunion of the humerus with marked 
deformity, and a 30 percent rating under either DC 5200 or DC 
5202 is therefore not in order.

As a final matter, the veteran was found to have minimal 
degenerative joint disease in X-rays taken in January 1997.  
Although the veteran has not formally been granted service 
connection for arthritis of the right shoulder, the Board 
points out that as a practical matter his right shoulder 
disability has been rated with consideration of all 
functional loss under DC's 5019, 5003 and 5201, such that the 
symptomatology of his right shoulder arthritis has been taken 
into account in this evaluation.  Thus a rating in excess of 
20 percent is not for application even when his right 
shoulder arthritis is considered.

Accordingly, the Board finds that the evidence warrants a 
rating of 20 percent for the veteran's arthralgia of the 
right shoulder.  38 C.F.R. § 4.71a, DC 5003, 5010, 5201.

B.  Arthritic Changes of the Right Ankle

The veteran's retirement examination report, dated in March 
1975, shows that he was found to have right ankle crepitus 
and moderate inversion instability.

A VA examination report, dated in October 1994, includes a 
diagnosis of minimal degenerative arthritis of the ankles 
with some laxity of the right ankle ligaments.

VA outpatient reports, dated in 1996, show treatment for 
complaints of right ankle pain and weakness.  

A letter from Ivan Caudill, D.O., dated in July 1996, states 
that the veteran has constant pain and restricted motion in 
his right knee with deformities that cause limited function 
and instability. 

The claims file contains two letters from James E. Bakeman, 
M.D., dated in July and October of 1996, respectively, which 
state that X-rays revealed a disrupted tibio-talar joint with 
supination and malposition of the talus within the tibial 
mortise, and that an arthrodesis was recommended.  

A VA examination report, dated in January 1997, shows that 
the veteran reported daily right ankle pain that caused him 
to stumble, and caused locking.  The relevant diagnosis noted 
multiple sprain injuries, right ankle, with residual 
ligamental laxity with severe pain, intermittent locking 
secondary to post-traumatic degenerative arthritis with 
probable residual loose bodies and fragments causing 
catching, chronically symptomatic.

Records from the Butterworth Hospital, dated in January 1997, 
show that the veteran underwent a Brostrum ankle 
reconstruction with calcaneal tuberosity osteotomy, placement 
of a threaded screw and reattachment of the calcaneal fibular 
ligament.  The calcaneal fibular and talofibular ligaments 
were noted to be completely absent or detached.  On 
examination, the veteran walked with a cane.  The right ankle 
had dorsiflexion from 0 to 10 degrees, and plantar flexion 
from 0 to 30 degrees.  Two well-healed scars were noted near 
the fibula, which were without keloid or hypertrophy.  In the 
diagnosis, the veteran was noted to have fairly constant 
considerable pain.  X-rays of the right ankle show that his 
bones were osteoporotic with degenerative changes and spur 
formation at the medial malleolus.  There was also joint 
space narrowing.

Progress notes from Dr. Bakeman, dated in February and March 
of 1997, indicate that the veteran's ankle was stable and 
healing well.  Reports, dated in April 1997, show that he was 
attending physical therapy and that he complained of pain.  
The ankle was described as "very stable."  Hindfoot 
position was noted to be to neutral.  Gait was an exaggerated 
limp.  He was placed on increased physical therapy.  He was 
subsequently noted to be doing better, with better 
ambulation.  The examiner stated that, "His ankle is stable 
as a rock."  He was considered to be making slow but steady 
progress.  Right ankle arthritis was noted.  A report, dated 
in June 1997, shows that the veteran reported that he thought 
his gait was improving.  Stability was termed "excellent," 
and ankle motion was termed "good."   There was crepitation 
and pain at the medial joint line.    

The veteran's right ankle arthritis is rated under 38 C.F.R. 
§ 4.71a, DC 5010, (traumatic arthritis), which is rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.   Moderate limitation of ankle motion is rated 10 
percent disabling.  Marked limitation of ankle motion is 
rated 20 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  The standardized range of motion for the ankle is 
plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  
38 C.F.R. § 4.71, Plate II.

The medical records show that the veteran's right ankle was 
productive of some instability, pain and weakness prior to 
reconstruction in February 1997.  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (emphasis added).  In this 
case, the medical evidence shows that the veteran's right 
ankle improved significantly after it was reconstructed in 
February 1997.  Specifically, the most recent VA examination 
report, dated in December 1997, indicates that the veteran 
had 30 degrees of plantar flexion and 10 degrees of 
dorsiflexion.  It is pertinent to note that there is some 
indication that the veteran's weight of over 300 pounds has 
caused additional problems with his lower extremities.  In 
any event, Dr. Bakeman's progress notes indicate that he has 
excellent stability and good motion in the right ankle.  
Therefore, the most recent medical evidence shows that the 
veteran has no more than moderate limitation of motion of the 
right ankle. Accordingly, a rating in excess of 10 percent 
under Code 5271 is not warranted.

The Board now turns to whether the veteran's right ankle 
disability warrants additional compensation pursuant to 38 
C.F.R. § 4.40 regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995); see also VAGCOPPREC 9-98 (Aug. 
14, 1998).

In this case, the veteran has been noted to have arthritis in 
his right ankle, and he has continued to complain of right 
ankle pain.  However, as noted above, progress notes from Dr. 
Bakeman, dated in 1997, indicate that the veteran's ankle is 
stable with good ankle motion.  It is apparent from the 
veteran's statements and the relevant medical evidence of 
record that he experiences some functional limitation of the 
right ankle, but his current 10 percent rating contemplates 
moderate disability due to pain and weakness on use, and 
there is no medical evidence of disuse atrophy or other 
objective indications of additional functional limitation to 
a degree that would support a finding of more than overall 
moderate disability.  A rating in excess of 10 percent is not 
warranted under any other potentially applicable diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Therefore,  the Board finds that a rating in excess of 10 
percent is not warranted.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, DC 5271;  DeLuca, supra. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 10 percent for a right ankle 
disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Arthritis of the Right Knee

The veteran's service medical records include a retirement 
examination report, dated in March 1975, which shows that he 
was noted to have moderate crepitus and tenderness in his 
knees, with a full range of motion with mild pain at extremes 
and good strength.  X-rays reportedly revealed chondromalacia 
and calcification of the medial meniscus.  The veteran had 
been given bilateral knee cages.  

A VA examination report, dated in October 1994, is remarkable 
for diagnoses that include mild degenerative arthritis of 
both knees with calcification of the menisci secondary to 
trauma and mild joint effusion.

A letter from James E. Bakeman, M.D., dated in February 1997, 
states that the veteran had recently undergone a right knee 
arthroscopy and arthroscopic surgery for treatment of 
degenerative arthritis and chondrocalcinosis.  He noted that 
at the time of surgery the right knee showed disruption of 
the menisci with a large amount of loose fragmented debris-
type chondral tissue which was removed along with calcium 
deposits.  Dr. Bakeman stated that intermittent discomfort 
was expected which may require further future intervention.  

Progress reports from Dr. Bakeman, dated between 1994 and 
1997, include a report dated in February 1997 which shows 
that the veteran had a full range of motion in his knee, and 
that he reported that he felt better with respect to his knee 
than he had in the previous 10 to 15 years.  He was treated 
for right knee symptoms in April 1997, at which time Dr. 
Bakeman noted that he was ambulating well, although there was 
some crepitus in the knee.  A June 1997 report notes that the 
veteran was able to walk, and that he said that he thought 
his gait was improving

A December 1997 VA examination report shows that the veteran 
complained of pain, instability and weakness in his right 
knee.  He had morning stiffness with otherwise constant 
symptoms.  He also reported that he used a cane in his house 
and that he used a wheelchair when he went out.  The examiner 
indicated that there were no episodes of recurrent 
subluxation or dislocation.  On examination, the right knee 
had pain on motion, with pain, fatigue and lack of endurance 
most of the time.  The knee had extension to 0 degrees and 
flexion to 90 degrees, with crepitation.  There was no edema, 
effusion, redness, heat, ankylosis, leg shortening or 
abnormal movement or instability.  There was tenderness.  
Stability was termed "good," with intact collateral 
ligaments.  The relevant aspect of the diagnosis noted 
advanced chondrocalcinosis and degenerative changes in the 
right knee.  The examiner also noted that the veteran's 
obesity (309 pounds) had "a significant impact" on his 
knee.  An accompanying X-ray report contains an impression of 
extensive degenerative changes with chondrocalcinosis.

The veteran's right knee arthritis is rated under 38 C.F.R. 
§ 4.71a, DC 5010, (traumatic arthritis), which is rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  

When there is arthritis and some limitation of motion, but 
the limited motion is not compensable under limitation-of-
motion codes, a 10 percent rating is assigned for each major 
joint or group of minor joints affected by such limitation. 
Id.  The knee joint is considered a major joint. 38 C.F.R. § 
4.45(f).  To receive a 20 percent rating due to loss of range 
of motion of the knee, flexion must be limited to 30 degrees, 
or extension must be limited to 15 degrees.  Diagnostic Codes 
5260, 5261.  In this case, the December 1997 VA examination 
report indicates that the veteran has a 50 degree limitation 
of flexion, i.e., about 90 degrees of flexion in his right 
knee.  See 38 C.F.R. § 4.71, Plate II (showing that normal 
extension and flexion of the knee is from 0 to 140 degrees).  
There is no medical evidence of limitation of extension of 
the right knee.  (See 38 C.F.R. § 4.71a, DC 5260.) 

Based on the foregoing, there is no current evidence that the 
veteran's right knee arthritis is manifested by a limited 
range of motion such that a rating in excess of 10 percent is 
warranted under DC 5260 or DC 5261.  Id. 

As noted above, the Board notes that VA is required to take 
pain symptoms and weakness into account, to the extent they 
are supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98 (Aug. 14, 1998).  However, there is no 
medical evidence of disuse atrophy or other objective 
indications to show that right knee arthritis is manifested 
by additional limitation of function to a degree that would 
support a rating in excess of 10 percent under the rating 
schedule.  The most recent VA examiner noted that the 
veteran's obesity (309 pounds) had "a significant impact" 
on his knee.  In any event, it has been clinically shown that 
he has normal extension and a noncompensable limitation of 
flexion of the right knee.  There is no medical evidence of 
functional loss to support a conclusion that a rating in 
excess of 10 percent is warranted even with consideration of 
38 C.F.R. §§ 4.40 and 4.45. 

The Board notes that the veteran's right knee disability has 
also been rated by the RO under 38 C.F.R. § 4.71a, Code 5257.  
Under that Code, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.  The most 
recent evidence shows that the veteran's right knee 
disability is not productive of any recurrent subluxation or 
lateral instability.  There is no medical evidence of 
frequent locking or joint effusion.  38 C.F.R. § 4.71a, Code 
5258.   As far as 38 C.F.R. § 4.71a, Code 5258 is concerned, 
which allows for a 10 percent rating for symptomatic removal 
of cartilage, while the veteran does have knee pain, even if 
it was the result of semilunar cartilage removal rather than 
arthritis, his current 10 percent rating under Code 5003 
already takes pain into account.  Thus, assigning anther 10 
percent rating for the same symptom would be duplicative of 
symptomatology for which the appellant is currently rated, 
and would therefore constitute pyramiding (38 C.F.R. § 4.14).  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As the benefit of the doubt doctrine is not applicable, and 
the claim for a rating in excess of 10 percent for a right 
knee disability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Conclusion

The Board acknowledges that the case file includes records 
which indicate that the veteran has been receiving benefits 
from the Social Security Administration (SSA).  However, the 
Board has determined that these claims may be fully and 
fairly adjudicated without obtaining the veteran's SSA 
records.  The veteran's claim for service connection has been 
denied because the claims files do not contain competent 
evidence of a nexus between any current cervical spine 
disability and his service, which ended over 23 years ago, in 
July 1975.  There is no indication that the SSA's records 
contain information relevant to this issue.  In addition, the 
SSA's decision is dated in April 1993, and therefore any 
medical records used in arriving at the SSA's decision are 
too remote to be of use in his increased ratings claims.  
Furthermore, the SSA's decision makes clear that the veteran 
was determined to be disabled as of April 1990 at least in 
part to a mental disorder.  Finally, the veteran has not 
identified the SSA's records as pertinent to any of his 
claims.  Therefore, the Board has determined that securing 
any SSA records would not add pertinent evidence, and the 
Board's duty to assist is not triggered because such a duty 
is "limited to (securing) specifically identified documents 
that, by their description would be facially relevant and 
material to the claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).

As a final matter, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order where there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that despite the veteran's 
February 1997 hospitalization for right knee and ankle 
surgery, the record does not reflect frequent periods of 
hospitalization because of the veteran's service-connected 
arthralgia of the right shoulder, or his arthritis of his 
right ankle or right knee, nor has there been a showing of 
interference with his employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.  The 
record is devoid of objective evidence which indicates that 
the veteran's right shoulder, right ankle or right knee 
disorders present such exceptional or unusual disability 
pictures as to render impractical the application of the 
regular schedular standards.  Thus, the record does not 
present an exceptional case where his currently assigned 
evaluations are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).














ORDER

Service connection for a cervical spine disability is denied.

A rating of 20 percent for arthralgia of the right shoulder 
is granted, subject to the provisions governing the payment 
of monetary benefits.  

A rating in excess of 10 percent for arthritis of the right 
ankle is denied.  

A rating in excess of 10 percent for arthritis of the right 
knee is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

